Citation Nr: 1606883	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-06 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine from September 2010. 

2.  Entitlement to service connection for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1982. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In December 2015, the Veteran participated in a Video Hearing before the Undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The issues of entitlement to secondary service connection for a bilateral knee condition, as well as a neck condition, have been raised by the record in the December 2015 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  For the following reasons, the Board finds a remand is warranted for further evidentiary development. 

The Veteran's degenerative joint disease of the lumbar spine is rated under Diagnostic Code 5242.  38 C.F.R. § 4.71(a).  Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 135 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A review of the evidence reveals the following: in October 2010, the Veteran underwent a Compensation and Pension examination (C&P).  The examiner determined the Veteran's forward flexion was zero to 85 degrees.  The Veteran's extension ended at 24 degrees; right lateral flexion ended at 20 degrees; left lateral flexion ended at 20 degrees; and right lateral rotation ended at 40 degrees.

In March 2013, the Veteran submitted a statement, declaring that the range of motion tests conducted in the October 2010 were inaccurate, and requesting new range of motion tests.  The Veteran stated his back condition was currently twice as bad as it had been at the time of the test. 

In October 2013, the Veteran underwent a C&P examination.  The examiner determined the Veteran's forward flexion was 90 degrees or greater without any objective evidence of painful motion.  The Veteran's extension ended at 10 degrees; right lateral flexion ended at 30 degrees or greater; left lateral flexion ended at 30 degrees or greater; right lateral rotation ended at 20 degrees; and left lateral rotation ended at 20 degrees. 

The examiner determined the Veteran suffered from guarding or muscle spasms of the thoracolumbar spine, although it was not severe enough to result in an abnormal gait or spinal contour for the Veteran. 

In December 2015, the Veteran participated in a video hearing before the undersigned VLJ.  At the hearing, the Veteran explained that he receives treatment for his back pain six to eight weeks in a row and suffers from muscle spasms at least once a week.  The Veteran confirmed that his back sometimes feels as if he cannot bend it, and the pain affects almost everything he does, to include activities such as walking.  The Veteran's back pain, for example, forced him to retire early with 100 percent Social Security Disability.  

Finally, the Veteran filed for an increase in his disability rating because his treating physician at the VA told him his back condition had worsened significantly. 

In this situation, the Veteran's test results from October 2013 fail to align with the Veteran's experiences, as recorded in the hearing.  The Veteran's range of motion measurements confirm his 10 percent disability rating, as does the examiner's conclusion that the Veteran's guarding or muscle spasms were not severe enough to result in an abnormal gait or spinal contour for the Veteran.  Due to the discrepancy between the examination and the Veteran's experiences, a remand is in order for an additional C&P examination. 

With regard to the TDIU request, the Board notes that whenever a veteran files a claim for an increased rating and submits evidence of unemployability due to service-connected disability, he has implicitly made a request for TDIU.  TDIU is not a separate claim that must be raised with specificity; rather, it is a component of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  During the hearing, the Veteran stated his back pain contributed to his early retirement and his 100 percent disabled rating from Social Security Disability.  Consequently, a TDIU request is considered to have been raised by the record.  The Board finds that further development is necessary to properly adjudicate this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to assess the nature and severity of the Veteran's back condition.  The examiner should particularly determine comment on the Veteran's functional loss and the severity of the disability during flare-ups.  In addition, the examiner should specifically comment on the functional limitations that the disability may cause, to include impact on different kinds of employment.  

2.  The AOJ should ensure that all VCAA Notice and Assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

3.  Contact the Veteran and obtain the names and dates of any medical treatment records not yet associated with the record, to particularly include the all treating records from the Veteran's chiropractor.  

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


